   4:20-cr-03110-JMG-CRZ Doc # 11 Filed: 11/02/20 Page 1 of 1 - Page ID # 24




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                      4:20CR3110

     vs.
                                                         ORDER
JONATHAN H. GOUTY,

                     Defendant.



      This matter comes before the Court on the request of the Federal Public
Defender for the Court to authorize Mona L. Burton, as a Criminal Justice Act
Training Panel Member, to assist in the defense of Jonathan H. Gouty.


      Accordingly,


      IT IS ORDERED:
      1)    Pursuant to the terms of Appendix I, Part 1(c) of the Amended
            Criminal Justice Act Plan for the District of Nebraska, Mona L.
            Burton is hereby assigned to assist the Federal Public Defender in
            the representation of Defendant in the above-captioned case, and
            must file an entry of appearance forthwith. Mona L. Burton shall not
            be eligible to receive compensation for services performed in this
            case.

      2)    CJA Panel attorney Robert B. Creager shall continue to be primary
            counsel on behalf of the Defendant, Jonathan H. Gouty.

      November 2, 2020.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
